

EXECUTION COPY


 SECOND AMENDMENT TO EMPLOYMENT, NON-COMPETITION AND
PROPRIETARY RIGHTS AGREEMENT


This Second Amendment (the “Second Amendment”), dated as of March 22, 2010,
further amends that certain Employment, Non-Competition and Proprietary Rights
Agreement (the “Original Agreement”) effective as of September 16, 2008, by and
between VITACOST.COM, INC., a Delaware corporation (the “Company”), and ROBERT
HIRSCH (the “Employee”), as previously amended by that certain First Amendment
to Employment, Non-Competition and Proprietary Rights Agreement dated as of June
29, 2009, by and between the Company and Employee (the “First Amendment” and
together with the Original Agreement and this Second Amendment, the
“Agreement”).  Capitalized terms used herein and not otherwise defined shall
have the meaning as set forth in the Agreement.


RECITALS


WHEREAS, the Employee is currently employed by the Company pursuant to the terms
and conditions set forth in the Original Agreement, as amended by the First
Amendment;
 
WHEREAS, the Company and the Employee now wish to further amend the Original
Agreement as previously amended by the First Amendment on the terms and
conditions hereinafter set forth; and it is
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
that the  Agreement is hereby amended as follows:
 
1.           The second sentence Section 2.2(b) of the Agreement is hereby
amended, in its entirety, to read as follows:


“The Employee shall be considered to have a Total Disability for purposes of
this Agreement if he is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.”


2.           Section 2.2(c) of the Agreement is hereby amended, in its entirety,
to read as follows:


“(c)           By the Employee without Good Reason upon thirty (30) days’
written notice to the Company.”
 
3.           A new Section 2.2(f) is hereby added to the Agreement to read as
follows:

 
 

--------------------------------------------------------------------------------

 


“(f)           By the Employee with Good Reason (as defined in Section 2.7(b) of
this Agreement).”
 
4.           Section 2.4 of the Agreement is hereby amended, in its entirety, to
read as follows:


2.4.           Cessation of Compensation.  In lieu of any severance under any
severance plan that the Company may then have in effect, and subject to:  (i)
the receipt of a full and unconditional release from Employee in form and
substance acceptable to the Company within sixty (60) days following the date of
termination of employment of the Employee and the expiration of any revocation
period applicable thereto; and (ii) any amounts owed by the Employee to the
Company under any contract, agreement or loan document entered into after the
date hereof (including, but not limited to, loans made by the Company to the
Employee), the Company shall pay and provide to the Employee, and the Employee
shall be entitled to receive, the following:
 
(a)           Termination without Good Reason/Termination For Cause/Expiration
of Employment Term.  Upon:  (i) termination of the Employee’s employment by the
Employee without Good Reason pursuant to Section 2.2(c) hereof; (ii) termination
of the Employee’s employment by the Company for Cause pursuant to Section 2.2(d)
hereof; or (iii) the expiration of the Employment Term, Employee shall be
entitled to receive (a) any accrued yet unpaid base salary through the date of
termination, (b) any accrued yet unpaid bonus payable on account of any calendar
year ending prior to the year in which the termination occurs (but not any bonus
payable on account of any calendar year during which the termination occurs),
(c) benefits through the date of termination, and (d) reimbursement of
reimbursable expenses incurred prior to the date of termination.
 
(b)           Death/Total Disability.  Upon the termination of the Employment
Term by reason of the death or Total Disability of the Employee pursuant to
Sections 2.2(a) or (b) hereof, the Employee (or, in the case of death, his
estate) shall be entitled to receive (a) any accrued yet unpaid base salary
through the date of death or determination of Total Disability, (b) an amount
equal to twelve (12) months of his then current base salary, (c) any accrued yet
unpaid bonus payable on account of any calendar year ending prior to the year in
which the death or determination of Total Disability occurs, (d) a pro-rata
bonus payable on account of the year in which the death or determination of
Total Disability occurs (assuming for purposes of this subclause (c) that the
bonus for such year equals the average bonus Employee had received each year for
the two years immediately preceding the year in which death or determination of
Total Disability occurs), (e) benefits through the date of death or
determination of Total Disability, (f) reimbursement of reimbursable expenses
incurred prior to the date of death or determination of Total Disability, and
(g) any vacation pay on account of unused vacation accruing prior to the date of
death or determination of Total Disability.

 
 

--------------------------------------------------------------------------------

 
 
(c)          Without Cause.  If Employee’s employment is terminated by the
Company Without Cause pursuant to Section 2.2(d) hereof,   Employee will be
entitled to the following:
 
(i)           payment of (a) any accrued yet unpaid base salary through the date
of termination, (b) any accrued yet unpaid bonus payable on account of any
calendar year ending prior to the year in which the termination occurs, (c) a
pro-rata bonus payable on account of the year in which the termination occurs
(assuming for purposes of this subclause (c) that the bonus for such year equals
the average bonus Employee had received each year for the two years immediately
preceding the year of the termination of employment), (d) benefits through the
date of termination, (e) reimbursement of reimbursable expenses incurred prior
to the date of termination, and (g) any vacation pay on account of unused
vacation accruing prior to the date of termination; and
 
(ii)           a severance amount equal to the greater of (a) 1.0 times the sum
of (x) his then current base salary and (y) the average aggregate bonus he had
received each year for the two years immediately preceding the year of
termination of employment;  or (b) the amounts he would have been entitled to
receive (base salary, bonus, and vacation pay) for the remainder of the
Employment Term as if he remained employed through the last day of such
Employment Term (assuming for purposes of this subclause (b) that the bonus for
each year during the balance of the Employment Term equals the average bonus
Employee had received each year for the two years immediately preceding the year
of the termination of employment), which severance amount shall be paid in
twelve (12) equal monthly installments with the first such installment payable
on the first business day of the first month following the date of termination
of employment except as otherwise provided in Section 5.13 of this Agreement;
and

 
 

--------------------------------------------------------------------------------

 
 
(iii)           provided that Employee makes a timely election to continue
coverage under the Company’s group health plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), health insurance benefits
with the same coverage (subject to Company’s right to change coverage as set
forth in the last sentence of this Section) provided to Employee prior to the
termination (e.g. medical, dental, optical, mental health) will be provided at
the Company’s cost for eighteen (18) months following the termination date, but
not longer than until Employee is covered by comparable health insurance
benefits from another employer or is otherwise ineligible for COBRA continuation
coverage.  Nothing contained herein shall restrict the ability of the Company or
its successor from changing some or all of the terms of such health insurance
benefits, the cost to participants or other features of such benefits; provided,
however, that all similarly situated participants are treated the same.
 
To the extent such release referred to above is executed and no longer subject
to revocation, then the following shall apply notwithstanding anything to the
contrary contained herein:
 
(a)           To the extent any such cash payment or continuing benefit to be
provided is not “deferred compensation” for purposes of Section 409A of the
Code, then such payment or benefit shall commence upon the first scheduled
payment date immediately after the date the release is executed and no longer
subject to revocation (the “Release Effective Date”).  The first such cash
payment shall include payment of all amounts that otherwise would have been due
prior to the Release Effective Date under the terms of this Agreement had such
payments commenced immediately upon the Employee’s  termination of employment,
and any payments made thereafter shall continue as provided herein.  The delayed
benefits shall in any event expire at the time such benefits would have expired
had such benefits commenced immediately following the termination of Employee’s
employment.

 
 

--------------------------------------------------------------------------------

 
 
(b)           To the extent any such cash payment or continuing benefit to be
provided is “deferred compensation” for purposes of Section 409A, then such
payments or benefits shall be made or commence upon the sixtieth (60) day
following the termination of Employee’s employment.  The first such cash payment
shall include payment of all amounts that otherwise would have been due prior
thereto under the terms of this Agreement had such payments commenced
immediately upon the termination of Employee’s employment, and any payments made
thereafter shall continue as provided herein.  The delayed benefits shall in any
event expire at the time such benefits would have expired had such benefits
commenced immediately following the termination of Employee’s employment.”
 
(c)           All  payments and benefits payable hereunder  shall be subject to
applicable withholding and employment taxes.
 
5.           A new Section 2.7(b) is hereby added to the Agreement to read as
follows:


(b)           “Good Reason” for Employee’s termination of employment will be
deemed to exist if any of the following occurs: (i) a material diminution in the
Employee’s base compensation; (ii) a material diminution in the Employee’s
authority, duties, or responsibilities; (iii) a material change in the executive
level of the party  to whom the Employee is required to report; (iv) a material
change in the geographic location at which the Employee must perform the
services under this Agreement; or (v) any other action or inaction that
constitutes a material breach by the Company of this Agreement or any other
agreement between the Company and the Employee.  For purposes of these
Agreements, Good Reason shall not be deemed to exist unless the Employee’s
termination of employment for Good Reason occurs within one (1) year following
the initial existence of one of the conditions specified in clauses (i) through
(v) above, the Employee provides the Company with written notice of the
existence of such condition within 90 days after the initial existence of the
condition, and the Company fails to remedy the condition within 30 days after
its receipt of such notice.”
 
6.           A new Section 2.7(c) is hereby added to the Agreement to read as
follows:


(c)           “Change in Control” means any of the following:

 
 

--------------------------------------------------------------------------------

 
 
(i)   The acquisition by any person of Beneficial Ownership (as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended) of more than fifty
percent (50%) of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”) (the foregoing Beneficial Ownership hereinafter being referred to
as a "Controlling Interest"); provided, however, that for purposes of this
definition, the following acquisitions shall not constitute or result in a
Change of Control: (x) any acquisition by the Company; (y) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary of the Company; or (z) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A) and (B) of
subsection (iii) below; or
 
(ii)  During any period of two (2) consecutive years (not including any period
prior to the Commencement Date) individuals who constitute the Company’s board
of directors on the Commencement Date (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Company’s board of directors;
provided, however, that any individual becoming a director subsequent to the
Commencement Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Company’s board of
directors; or
 
(iii)  Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the Beneficial Owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, and (B) at least a majority of the
members of the Board of Directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Company’s board of
directors, providing for such Business Combination; or

 
 

--------------------------------------------------------------------------------

 
 
(iv)  approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.”
 
7.           A new Section 2.8 is hereby added to the Agreement to read as
follows:


“2.8         Change in Control of the Company.  If the Employee’s employment is
terminated by the Company Without Cause pursuant to Section 2.2(d) hereof or by
the Employee for Good Reason pursuant to Section 2.2(f) hereof, in either case
during the twelve (12) month period immediately following the Change in Control,
then in lieu of any amounts otherwise payable under Section 2.4(c) hereof, the
Employee shall be entitled to the following:


 (i)           payment of (a) any accrued yet unpaid base salary through the
date of termination, (b) any accrued yet unpaid bonus payable on account of any
calendar year ending prior to the year in which the termination occurs, (c) a
pro-rata bonus payable on account of the year in which the termination occurs
(assuming for purposes of this subclause (c) that the bonus for such year equals
the average bonus Employee had received each year for the two years immediately
preceding the year of the termination of employment), (d) benefits through the
date of termination, (e) reimbursement of reimbursable expenses incurred prior
to the date of termination, and (g) any vacation pay on account of unused
vacation accruing prior to the date of termination; and

 
 

--------------------------------------------------------------------------------

 
 
(ii)           a severance amount equal to 1.0 times the sum of (x) his then
current base salary and (a) the greater of (x) the average aggregate bonus he
had received each year for the two years immediately preceding the year of
termination of employment, and (y) the bonus he had received for the year
immediately preceding the year of the termination of employment, which severance
amount shall be paid in a lump sum within ten days following the termination of
employment (subject to applicable withholding and employment taxes); and
 
(iii)           provided that Employee makes a timely election to continue
coverage under the Company’s group health plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), health insurance benefits
with the same coverage (subject to Company’s right to change coverage as set
forth in the last sentence of this Section) provided to Employee prior to the
termination (e.g. medical, dental, optical, mental health) will be provided at
the Company’s cost for eighteen (18) months following the termination date, but
not longer than until Employee is covered by comparable health insurance
benefits from another employer or is otherwise ineligible for COBRA continuation
coverage.  Nothing contained herein shall restrict the ability of the Company or
its successor from changing some or all of the terms of such health insurance
benefits, the cost to participants or other features of such benefits; provided,
however, that all similarly situated participants are treated the same.”
 
8.           A new Section 2.9 is hereby added to the Agreement to read as
follows:


“2.9        Certain Reductions of Payments.
 
(i)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the  benefit of the Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
"Payment"), would be nondeductible by the Company for Federal income tax
purposes because of Section 280G of the Code, then the aggregate present value
of amounts payable or distributable to or for the benefit of the Employee
pursuant to this Agreement (such payments or  distributions pursuant to this
Agreement are hereinafter referred to as "Agreement Payments") shall be reduced
to the Reduced Amount.  The “Reduced Amount” shall be an amount expressed in
present value which maximizes the aggregate present value of Agreement Payments
without causing any Payment to be nondeductible by the Company because of
Section 280G of the Code.  Anything to the contrary notwithstanding, if the
Reduced Amount is zero and it is determined further that any Payment which is
not an Agreement Payment would nevertheless be nondeductible by the Company for
Federal income tax purposes because of Section 280G of the Code, then the
aggregate present value of Payments which are not Agreement Payments shall also
be reduced (but not below zero) to an amount expressed in present value which
maximizes the aggregate present value of Payments without causing any Payment to
be nondeductible by the Company because of Section 280G of the Code.  For
purposes of this Section 2.9, present value shall be determined in accordance
with Section 280G(d)(4) of the Code.
 

 
 

--------------------------------------------------------------------------------

 
 
(ii)           All determinations required to be made under this Section 2.9
shall be made by the Company’s outside independent certified public accounting
firm (the "Accounting Firm"), which shall provide detailed supporting
calculations both to the Company and the Employee within twenty (20) business
days of the date of termination or such earlier time as is requested by the
Company and an opinion to the Employee that he has substantial authority not to
report any excise tax on his Federal income tax return with respect to any
Payments.  Any such determination by the Accounting Firm shall be binding upon
the Company and the Employee.  The Employee shall determine which and how much
of the Payments shall be eliminated or reduced consistent with the requirements
of this Section 2.9, provided that, if the Employee does not make such
determination within ten business days of the receipt of the calculations made
by the Accounting Firm, the Company shall elect which and how much of the
Payments shall be eliminated or reduced consistent with the requirements of this
Section 2.9 and shall notify the Employee promptly of such election.  Within
five business days thereafter, the Company shall pay to or distribute to or for
the benefit of the Employee such amounts as are then due to the Employee under
this Agreement.  All fees and expenses of the Accounting Firm incurred in
connection with the determinations contemplated by this Section 2.9 shall be
borne by the Company.

 
 

--------------------------------------------------------------------------------

 
 
(iii)           As a result of the uncertainty in the application of Section
280G of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Payments will have been made by the Company which
should not have been made ("Overpayment") or that additional Payments which will
not have been made by the Company could have been made ("Underpayment"), in each
case, consistent with the calculations required to be made hereunder.  In the
event that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Employee which the Accounting Firm believes
has a high probability of success, determines that an Overpayment has been made,
any such Overpayment paid or distributed by the Company to or for the benefit of
the Employee shall be treated for all purposes as a loan ab initio to the
Employee which the Employee shall repay to the Company together with interest at
the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such loan shall be deemed to have been made and no
amount shall be payable by the Employee to the Company if and to the extent such
deemed loan and payment would not either reduce the amount on which the Employee
is subject to tax under Section 1 and Section 4999 of the Code or generate a
refund of such taxes.  In the event that the Accounting Firm, based upon
controlling precedent or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Employee together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.”
 
9.           Section 5.13 of the Agreement is hereby amended, in its entirety,
to read as follows:


“5.13       Compliance with Section 409A.


(i)           General. It is the intention of both the Company and the Employee
that the benefits and rights to which the Employee could be entitled pursuant to
this Agreement comply with Section 409A of the Code and the Treasury Regulations
and other guidance promulgated or issued thereunder (“Section 409A”), to the
extent that the requirements of Section 409A are applicable thereto, and the
provisions of this Agreement shall be construed in a manner consistent with that
intention.  If the Employee or the Company believes, at any time, that any such
benefit or right that is subject to Section 409A does not so comply, it shall
promptly advise the other and shall negotiate reasonably and in good faith to
amend the terms of such benefits and rights such that they comply with Section
409A (with the most limited possible economic effect on the Employee and on the
Company).
 
(ii)           Distributions on Account of Separation from Service.  If and to
the extent required to comply with Section 409A, no payment or benefit required
to be paid under this Agreement on account of termination of the Employee’s
employment shall be made unless and until the Employee incurs a “separation from
service” within the meaning of Section 409A.

 
 

--------------------------------------------------------------------------------

 
 
(iii)         6 Month Delay for Specified Employees if the Company is a Public
Company at Separation from Service. The following shall only apply to the extent
that the shares of stock of the Company (or any of its affiliates) are
registered on an established securities market or otherwise at the time the
Employee incurs a separation from service:
 
(1)            if (and only to the extent) any amounts payable to the Employee
on account of separation from service are considered deferred compensation under
Section 409A and/or not within any specified exception from Section 409A, and
the Employee is a “specified employee” at the time of separation from service,
then no payment or benefit shall be made before the date that is six months
after the Employee’s separation from service (or death, if earlier).  Any
payment or benefit delayed by reason of the prior sentence shall be paid out or
provided in a single lump sum at the end of such required delay period in order
to catch up to the original payment schedule; and
 
(2)            for purposes of this provision, the Employee shall be considered
to be a “specified employee” if, at the time of his or her separation from
service, the Employee is a “key employee” within the meaning of Section 416(i)
of the Code, of the Company (or any person or entity with whom the Company would
be considered a single employer under Section 414(b) or Section 414(c) of the
Code).
 
(iv)         No Acceleration of Payments.  Neither the Company nor the Employee,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.
 
(v)          Treatment of Each Installment as a Separate Payment. For purposes
of applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Employee is entitled under this Agreement shall
be treated as a separate payment.  In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

 
 

--------------------------------------------------------------------------------

 
 
(vi)           Taxable Reimbursements.     Any reimbursements by the Company to
the Employee of any eligible expenses under this Agreement that are not
excludable from the Employee’s income for Federal income tax purposes (the
“Taxable Reimbursements”) shall be made by no later than the last day of the
taxable year of the Employee following the year in which the expense was
incurred. The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to the Employee, during any taxable year of the Employee
shall not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year of the Employee.  The right to Taxable
Reimbursement shall not be subject to liquidation or exchange for another
benefit.
 
10.          All other provisions of the Original Agreement and the First
Amendment not modified hereby shall remain unchanged and in full force and
effect.


VITACOST.COM, INC., a Delaware
corporation
 
By: 
/s/ IRA KERKER
Name: IRA KERKER
Title:   CEO
  /s/ ROBERT HIRSCH
ROBERT HIRSCH

 
 
 

--------------------------------------------------------------------------------

 